Citation Nr: 0218363	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for polyarthritis as 
secondary to service-connected rheumatic heart disease.

2.  Entitlement to a rating in excess of 10 percent for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to May 1946.  This matter comes to the Board 
of Veterans' Appeals (Board) from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico Regional Office (RO).  A hearing 
was conducted before a hearing officer at the RO in August 
2001.  The veteran requested, then canceled, a Travel 
Board hearing before a Member of the Board.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
a finding that any current polyarthritis was caused by, or 
increased in severity due to, the veteran's service-
connected rheumatic heart disease.

2.  Service connected rheumatic heart disease is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  Secondary service connection for polyarthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.310(a) (2002).

2.  A rating in excess of 10 percent for rheumatic heart 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code 7000 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not an issue.  In the course of the 
instant appeal, the veteran was notified why his claims 
were denied via rating decision in September 2000 and 
statement of the case (SOC) in April 2001.  In February 
2001 he was notified of VA's new duty to assist provisions 
associated with the VCAA, and was advised of his and VA's 
respective responsibilities in the development of his 
claims.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The service connection claim was 
reviewed on the merits, in compliance with the VCAA.   The 
veteran was again notified why his instant claims were 
denied in supplemental statements of the case (SSOCs) in 
May 2001 and January 2002. 

The RO has obtained the veteran's service medical records.  
He has not identified any pertinent records which remain 
outstanding.  In January 2002, he informed VA that he had 
no more evidence to submit.  He has been afforded VA 
examinations.  An advisory cardiology opinion has been 
obtained.  In sum, there is compliance with the mandates 
of the VCAA.  All pertinent notice and duty to assist 
requirements are met.  

II.  Secondary Service Connection for Polyarthritis

The veteran's service medical records reveal that while 
polyarthritis was not diagnosed, the veteran did complain 
on several occasions of knee and back pain.  A May 1946 
Certificate of Disability for Discharge shows that the 
veteran had an episode of acute rheumatic fever manifested 
by joint swelling and pain. 

Service connection for rheumatic heart disease has been in 
effect since 1946.  The disability has been rated 10 
percent since 1949.


In May 2000 the veteran submitted a claim for service 
connection for polyarthritis secondary to his rheumatic 
heart disease.  In a letter dated in April 2000, a private 
physician, Dr. GML, indicated that he had treated the 
veteran since 1990, that the veteran had acute rheumatic 
fever which was manifested primarily by the development of 
polyarthritis while serving in the Army, and that the 
veteran had suffered from persistent progressive arthritic 
pain since that time.  Dr. GML added that he had not 
identified any cardiac manifestations of rheumatic fever.

Private treatment records from Dr. GML, dated from 1994 to 
2000, show that mild degenerative changes of the right 
shoulder were diagnosed in May 2000.

On VA heart examination in July 2000 the examiner, 
following a review of the claims folder, concluded that 
there was no evidence of either rheumatic heart disease 
residuals or of polyarthritis secondary to rheumatic heart 
disease.  

A December 2000 letter from Dr. GML indicates that the 
veteran contacted rheumatic fever in service and that 
there was arthritis associated with this condition at that 
time.  He added that since then, while the veteran had no 
recurrences of rheumatic fever, his functional capacity 
had progressively declined because of osteoarthritis.  

A March 2001 letter from Dr. AJD reveals that he had 
treated the veteran since June 2000 for disabilities 
including arthritis, and that the veteran had informed him 
that he developed rheumatic fever in his late teens.  

Three lay statements in support of the veteran's claim, 
received in March 2001, all stated that the veteran has 
suffered from pain due to arthritis.

At an August 2001 hearing at the RO, the veteran's son 
testified that Dr. GML had informed the veteran that his 
arthritis was related to his service-connected rheumatic 
fever.  The son also testified that the veteran's heart 
disease was worsening.

An October 2001 VA echocardiogram report includes a 
diagnosis of mitral inflow pattern consistent with 
impaired LV [left ventricle] relaxation without evidence 
of LA [left atrium] hypertension.  Otherwise, normal test 
was indicated.  

A VA cardiology opinion dated in January 2002 shows that 
the physician, following a complete review of the 
veteran's medical history, opined that there was no 
evidence to support a finding of rheumatic heart disease.  

Disability which is proximately due to, or the result of, 
a service connected disability shall be service connected.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (a).  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that a claimant is also entitled to service 
connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

It is neither claimed, nor shown, that polyarthritis was 
manifested in service or in the first postservice year.  
Consequently, consideration of service connection for such 
disability based on incurrence (including presumed) or 
aggravation in service is not warranted.  The veteran's 
claim for service connection for polyarthritis is premised 
on a theory that the polyarthritis is secondary to his 
service connected rheumatic heart disease.  In support of 
that claim he has submitted statements from two 
physicians, one indicating that polyarthritis developed 
during the veteran's acute episode of rheumatic heart 
fever in service, the other stating that the veteran was 
receiving treatment for arthritis, and had developed 
rheumatic fever in his teens.  These statements have 
limited probative value, as they are not supported by 
other evidence of record, including contemporaneous 
medical reports.  The opinion to the effect that 
polyarthritis developed during the rheumatic fever episode 
is clearly based on the veteran's (lay) history, as 
medical evidence shows joint complaints, but no diagnosis 
or arthritis.  In fact, the record does not have any 
clinical confirmation of arthritis of any joint until more 
than 40 years after service. The other private medical 
opinion does not specifically link current arthritis to 
service. 

Against the veteran's claim are opinions of a VA examiner, 
who reviewed the entire record, examined the veteran, and 
found no evidence of rheumatic heart disease residuals or 
f polyarthritis secondary to such disease, and a 
consulting cardiologist, who also reviewed the entire 
record, and found no evidence of rheumatic heart disease.  
It follows logically that asymptomatic heart disease would 
not cause, or aggravate, an orthopedic condition, 
particularly one that is not clinically documented.  (The 
records do show that the veteran has shoulder arthritis on 
a degenerative basis.)

Greater weight may be placed on one physician's opinion 
than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the 
extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Here, the VA opinions against the veteran's claim 
have greater probative value than the private opinions 
which ostensibly support it.  His own opinion in this 
regard is not competent evidence, as he is a layperson.  
The preponderance of the evidence is against the veteran's 
claim, and secondary service connection for polyarthritis 
must be denied.

II.  Increased Rating

Service medical records show that the veteran had an 
episode of acute rheumatic fever and heart murmur in 
service.  He was separated from service on a certificate 
of disability for discharge.  

On October 1946 VA examination rheumatic heart disease was 
diagnosed.  Service connection has been in effect for 
rheumatic heart disease since 1946.  A 10 percent rating 
has been in effect since 1949.  That rating is protected.  
38 C.F.R. § 3.951(b).

An April 2000 letter from Dr. GML indicates that he 
treated the veteran since 1990, and that the veteran had 
acute rheumatic fever in service.  Dr. GML added that he 
had not identified any cardiac manifestations of rheumatic 
fever in the veteran.

On VA heart examination in July 2000, the examiner, 
following a complete review of the veteran's medical 
history and examination of the veteran, opined that there 
was no evidence of rheumatic heart disease residuals.  

A March 2001 letter from Dr. AJD notes that the veteran 
informed him that he developed rheumatic fever when he was 
in his late teens.  The letter did not mention whether the 
veteran currently had rheumatic heart disease.  

At his August 2001 hearing at the RO, the veteran's son 
testified that the veteran's heart disease was worsening.

An October 2001 VA echocardiogram report includes a 
diagnosis of mitral inflow pattern consistent with 
impaired LV relaxation without evidence of LA 
hypertension.  Otherwise, normal test was indicated.  

A VA cardiology opinion dated in January 2002 notes that 
the expert reviewed the veteran's medical history.  The 
cardiologist opined that there was no evidence to support 
a finding of rheumatic heart disease.  He noted an October 
2001 VA echocardiogram showed no evidence of rheumatic 
valvular heart disease.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

Under 38 C.F.R. § 4.104, Diagnostic Code (Code) 7000, a 10 
percent rating is warranted for rheumatic (valvular) heart 
disease where a workload greater than seven METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  A 30 percent rating is warranted where there a 
workload of greater than five METs but not greater than 
seven METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or x-
ray.  A 60 percent rating is warranted where there has 
been more than one episode of congestive heart failure in 
the past year; or where a workload of greater than three 
METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is warranted for 
chronic congestive heart failure; or where a workload of 
three METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction 
with the objective medical evidence.

After careful review of the evidentiary record, it is the 
Board's conclusion that a rating in excess of 10 percent 
is not warranted for the veteran's service-connected 
rheumatic heart disease.  Opinions by both VA and private 
physicians indicate that the service connected rheumatic 
heart disease is currently asymptomatic (and by inference 
causes no current impairment).  There is no competent 
evidence to the contrary.  As was noted previously, the 
veteran, and those preparing lay statements on his behalf, 
are laypersons, and are not competent to opine regarding 
the medical cause of current claimed symptoms.  As any 
current cardiac disability is not shown to be related to 
the service connected rheumatic heart disease, a rating in 
excess of 10 percent for such disease clearly is not 
indicated.  



ORDER

Secondary service connection for polyarthritis is denied.

A rating in excess of 10 percent for rheumatic heart 
disease is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

